 


110 HR 2945 IH: Medicare Advantage Truth in Advertising Act of 2007
U.S. House of Representatives
2007-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 2945 
IN THE HOUSE OF REPRESENTATIVES 
 
June 28, 2007 
Mr. Stark introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend part C of title XVIII of the Social Security Act to provide beneficiary protections against excessive cost-sharing under the Medicare Advantage Program. 
 
 
1.Short titleThis Act may be cited as the Medicare Advantage Truth in Advertising Act of 2007. 
2.Protection against excessive MA cost-sharing 
(a)In generalSection 1852(a)(1) of the Social Security Act (42 U.S.C. 1395w–22(a)(1)) is amended— 
(1)in subparagraph (A), by inserting before the period at the end the following: with cost-sharing that is no greater (and may be less) than the cost-sharing that would otherwise be imposed under such program option; 
(2)in subparagraph (B)(i), by striking or an actuarially equivalent level of cost-sharing as determined in this part; and 
(3)by amending clause (ii) of subparagraph (B) to read as follows: 
 
(ii)Permitting use of flat copayment or per diem rateNothing in clause (i) shall be construed as prohibiting an MA plan from using a flat copayment or per diem rate, in lieu of the cost-sharing that would be imposed under part A or B, so long as the amount of the cost-sharing imposed does not exceed the amount of the cost-sharing that would be imposed under the respective part if the individual were not enrolled in a plan under this part. . 
(b)Effective dateThe amendments made by subsection (a) shall apply to plan years beginning on or after January 1, 2009. 
 
